


Exhibit 10.68

 

CTC MEDIA, INC.

STOCK OPTION AGREEMENT

 

                                                THIS STOCK OPTION AGREEMENT
(this “Agreement”) made as of this 10th day of December 2007, is entered into
between CTC Media, Inc., a Delaware corporation (the “Company”), and Boris
Podolsky (“Optionee”).

 

Preliminary Statements:

 

A.                                   The Company desires to retain the services
of Optionee by providing him with an incentive to contribute to the financial
success of the Company and its subsidiaries.

 

B.                                     All capitalized terms in this Agreement
shall have the meaning assigned to them in the attached Appendix.

 

NOW, THEREFORE, it is hereby agreed as follows:

 

1.                                       Grant of Option.  The Company hereby
grants to Optionee, as of the Grant Date, an option to purchase up to 400,000
shares of Common Stock (the “Option Shares”).    The Option Shares shall be
purchasable from time to time during the option term specified in Paragraph 2 at
the Exercise Price.

 

2.                                       Option Term.  This option shall have a
term of ten (10) years measured from the Grant Date and shall accordingly expire
at the close of business on the Expiration Date, unless sooner terminated in
accordance with Paragraph 5 or 6.

 

3.                                       Limited Transferability.  During
Optionee’s lifetime, this option shall be exercisable only by Optionee and shall
not be assignable or transferable other than by will or by the laws of descent
and distribution following Optionee’s death.

 

1

--------------------------------------------------------------------------------


 

4.                                       Dates of Exercise.  This option shall
become exercisable for the Option Shares in accordance with the following
schedule:

 

 

 

Aggregate number of Option Shares for

 

Date:

 

which the option is then exercisable:

 

 

 

 

 

On or after December 10, 2008

 

100,000

 

On or after March 31, 2009

 

125,000

 

On or after June 30, 2009

 

150,000

 

On or after September 30, 2009

 

175,000

 

On or after December 31, 2009

 

200,000

 

On or after March 31, 2010

 

225,000

 

On or after June 30, 2010

 

250,000

 

On or after September 30, 2010

 

275,000

 

On or after December 31, 2010

 

300,000

 

On or after March 31, 2011

 

325,000

 

On or after June 30, 2011

 

350,000

 

On or after September 30, 2011

 

375,000

 

On or after December 10, 2011

 

400,000

 

 

Provided, however, that, without limiting the generality of Paragraph 6 below,
if a Change of Control or a Corporate Transaction occurs prior to December 10,
2008, this option shall become exercisable for the Option Shares in accordance
with the following schedule (instead of the schedule set out above):

 

 

 

Aggregate number of Option Shares for

 

Date:

 

which the option is then exercisable:

 

 

 

 

 

On or after March 31, 2008

 

25,000

 

On or after June 30, 2008

 

50,000

 

On or after September 30, 2008

 

75,000

 

On or after December 31, 2008

 

100,000

 

On or after March 31, 2009

 

125,000

 

On or after June 30, 2009

 

150,000

 

On or after September 30, 2009

 

175,000

 

On or after December 31, 2009

 

200,000

 

On or after March 31, 2010

 

225,000

 

On or after June 30, 2010

 

250,000

 

On or after September 30, 2010

 

275,000

 

On or after December 31, 2010

 

300,000

 

On or after March 31, 2011

 

325,000

 

On or after June 30, 2011

 

350,000

 

On or after September 30, 2011

 

375,000

 

On or after December 10, 2011

 

400,000

 

 

2

--------------------------------------------------------------------------------


 

As the option becomes exercisable for such installments, those installments
shall accumulate and the option shall remain exercisable for the accumulated
installments until the Expiration Date or sooner termination of the option term
under Paragraph 5 or 6.

 

5.                                       Cessation of Service.  The option term
specified in Paragraph 2 shall terminate (and this option shall cease to be
outstanding) prior to the Expiration Date should any of the following provisions
become applicable:

 


(A)                                  SHOULD OPTIONEE CEASE TO REMAIN IN SERVICE
FOR ANY REASON (OTHER THAN DEATH OR DISABILITY) WHILE THIS OPTION IS
OUTSTANDING, THEN OPTIONEE SHALL HAVE A PERIOD OF NINETY (90) DAYS (COMMENCING
WITH THE DATE OF SUCH CESSATION OF SERVICE) DURING WHICH TO EXERCISE THIS
OPTION, BUT IN NO EVENT SHALL THIS OPTION BE EXERCISABLE AT ANY TIME AFTER THE
EXPIRATION DATE.


 


(B)                                 SHOULD OPTIONEE DIE WHILE THIS OPTION IS
OUTSTANDING, THEN THE PERSONAL REPRESENTATIVE OF OPTIONEE’S ESTATE OR THE PERSON
OR PERSONS TO WHOM THE OPTION IS TRANSFERRED PURSUANT TO OPTIONEE’S WILL OR IN
ACCORDANCE WITH THE LAWS OF INHERITANCE SHALL HAVE THE RIGHT TO EXERCISE THIS
OPTION.  SUCH RIGHT SHALL LAPSE, AND THIS OPTION SHALL CEASE TO BE OUTSTANDING,
UPON THE EARLIER OF (I) THE EXPIRATION OF THE TWELVE (12) MONTH PERIOD MEASURED
FROM THE DATE OF OPTIONEE’S DEATH OR (II) THE EXPIRATION DATE.


 


(C)                                  SHOULD OPTIONEE CEASE SERVICE BY REASON OF
DISABILITY WHILE THIS OPTION IS OUTSTANDING, THEN OPTIONEE SHALL HAVE A PERIOD
OF TWELVE (12) MONTHS (COMMENCING WITH THE DATE OF SUCH CESSATION OF SERVICE)
DURING WHICH TO EXERCISE THIS OPTION.  IN NO EVENT SHALL THIS OPTION BE
EXERCISABLE AT ANY TIME AFTER THE EXPIRATION DATE.


 


(D)                                 DURING THE LIMITED PERIOD OF POST-SERVICE
EXERCISABILITY, THIS OPTION MAY NOT BE EXERCISED IN THE AGGREGATE FOR MORE THAN
THE NUMBER OF OPTION SHARES FOR WHICH THIS OPTION IS, AT THE TIME OF OPTIONEE’S
CESSATION OF SERVICE, EXERCISABLE PURSUANT TO THE EXERCISE SCHEDULE SPECIFIED IN
PARAGRAPH 4 OR THE SPECIAL ACCELERATION PROVISIONS OF PARAGRAPH 6.  UPON THE
EXPIRATION OF SUCH LIMITED EXERCISE PERIOD OR (IF EARLIER) UPON THE EXPIRATION
DATE, THIS OPTION SHALL TERMINATE AND CEASE TO BE OUTSTANDING FOR ANY VESTED
OPTION SHARES FOR WHICH THE OPTION HAS NOT BEEN EXERCISED.  TO THE EXTENT
OPTIONEE IS NOT VESTED IN THE OPTION SHARES AT THE TIME OF OPTIONEE’S CESSATION
OF SERVICE, THIS OPTION SHALL IMMEDIATELY TERMINATE AND CEASE TO BE OUTSTANDING
WITH RESPECT TO THOSE SHARES.


 

6.                                      Acceleration of Option.

 


(A)          IN THE EVENT OF ANY CORPORATE TRANSACTION, THE EXERCISABILITY OF
THIS OPTION, TO THE EXTENT THIS OPTION IS NOT OTHERWISE FULLY EXERCISABLE, SHALL
AUTOMATICALLY ACCELERATE IN FULL SO THAT THIS OPTION SHALL, IMMEDIATELY PRIOR TO
THE EFFECTIVE DATE OF THE CORPORATE TRANSACTION, BECOME FULLY EXERCISABLE FOR
ALL THE OPTION SHARES AND MAY BE EXERCISED FOR ANY OR ALL OF THOSE OPTION SHARES
AS FULLY-VESTED SHARES OF COMMON STOCK.  HOWEVER, THE EXERCISABILITY OF THE
OPTION SHARES SHALL NOT SO ACCELERATE IF AND TO THE EXTENT:  (I) THIS OPTION IS
ASSUMED BY THE SUCCESSOR CORPORATION (OR PARENT THEREOF) IN THE CORPORATE
TRANSACTION OF THIS OPTION TO THE EXTENT


 

3

--------------------------------------------------------------------------------



 


THIS OPTION IS NOT OTHERWISE FULLY EXERCISABLE OR (II) THIS OPTION IS TO BE
REPLACED WITH A CASH INCENTIVE PROGRAM OF THE SUCCESSOR CORPORATION WHICH
PRESERVES THE SPREAD EXISTING ON THE UNVESTED OPTION SHARES AT THE TIME OF THE
CORPORATE TRANSACTION (THE EXCESS OF THE FAIR MARKET VALUE OF THOSE OPTION
SHARES OVER THE EXERCISE PRICE PAYABLE FOR SUCH SHARES) AND PROVIDES FOR
SUBSEQUENT PAYOUT IN ACCORDANCE WITH THE SAME EXERCISE SCHEDULE APPLICABLE TO
THOSE UNVESTED OPTION SHARES AS SET FORTH IN PARAGRAPH 4.


 


(B)                                 IN CONNECTION WITH ANY CORPORATE TRANSACTION
WHERE THE EXERCISABILITY OF THIS OPTION AUTOMATICALLY ACCELERATES IN FULL, THIS
OPTION SHALL BE EXERCISED PRIOR TO OR IN CONNECTION WITH THE CLOSING OF SUCH
CORPORATE TRANSACTION AND, TO THE EXTENT THAT THIS OPTION IS NOT SO EXERCISED,
IT SHALL TERMINATE AND CEASE TO BE OUTSTANDING IMMEDIATELY FOLLOWING THE CLOSING
OF SUCH CORPORATE TRANSACTION.  WITHOUT LIMITING THE GENERALITY OF SECTION 5, A
CHANGE IN CONTROL THAT IS NOT ALSO A CORPORATE TRANSACTION SHALL NOT EFFECT THE
TERM OF THE OPTION.


 


(C)                                  IF THIS OPTION IS ASSUMED IN CONNECTION
WITH A CORPORATE TRANSACTION, THEN THIS OPTION SHALL BE APPROPRIATELY ADJUSTED,
IMMEDIATELY AFTER SUCH CORPORATE TRANSACTION, TO APPLY TO THE NUMBER AND CLASS
OF SECURITIES WHICH WOULD HAVE BEEN ISSUABLE TO OPTIONEE IN CONSUMMATION OF SUCH
CORPORATE TRANSACTION HAD THE OPTION BEEN EXERCISED IMMEDIATELY PRIOR TO SUCH
CORPORATE TRANSACTION, AND APPROPRIATE ADJUSTMENTS SHALL ALSO BE MADE TO THE
EXERCISE PRICE, PROVIDED THE AGGREGATE EXERCISE PRICE SHALL REMAIN THE SAME.


 


(D)                                 THIS AGREEMENT SHALL NOT IN ANY WAY AFFECT
THE RIGHT OF THE COMPANY TO ADJUST, RECLASSIFY, REORGANIZE OR OTHERWISE CHANGE
ITS CAPITAL OR BUSINESS STRUCTURE OR TO MERGE, CONSOLIDATE, DISSOLVE, LIQUIDATE
OR SELL OR TRANSFER ALL OR ANY PART OF ITS BUSINESS OR ASSETS.


 

7.                                       Adjustment in Option Shares.  Should
any change be made to the Common Stock by reason of any stock split, stock
dividend, recapitalization, combination of shares, exchange of shares or other
change affecting the outstanding Common Stock as a class without the Company’s
receipt of consideration, appropriate adjustments shall be made to (i) the total
number and/or class of securities subject to this option and (ii) the Exercise
Price in order to reflect such change and thereby preclude a dilution or
enlargement of benefits hereunder.

 

8.                                       Shareholder Rights.  The holder of this
option shall not have any shareholder rights with respect to the Option Shares
until such person shall have exercised the option, paid the Exercise Price and
become a holder of record of the purchased shares.

 

9.                                      Manner of Exercising Option.

 


(A)                                  IN ORDER TO EXERCISE THIS OPTION WITH
RESPECT TO ALL OR ANY PART OF THE OPTION SHARES FOR WHICH THIS OPTION IS AT THE
TIME EXERCISABLE, OPTIONEE (OR ANY OTHER PERSON OR PERSONS EXERCISING THE
OPTION) SHALL PROVIDE WRITTEN NOTICE OF OPTIONEE’S ELECTION TO EXERCISE ALL OR A
PORTION OF THE OPTION AND SHALL TAKE THE FOLLOWING ADDITIONAL ACTIONS:


 

(I)                                     PAY THE AGGREGATE EXERCISE PRICE FOR THE
PURCHASED SHARES IN ONE OR MORE OF THE FOLLOWING FORMS:

 

4

--------------------------------------------------------------------------------


 

(A)                              CASH OR CHECK MADE PAYABLE TO THE COMPANY; OR

 

(B)                                A PROMISSORY NOTE PAYABLE TO THE COMPANY, BUT
ONLY TO THE EXTENT AUTHORIZED BY THE BOARD IN ACCORDANCE WITH PARAGRAPH 13.

 

                                                Should the Common Stock be
registered under Section 12(g) of the 1934 Act at the time the option is
exercised, then the Exercise Price may also be paid as follows:

 

(C)                                IN SHARES OF COMMON STOCK HELD BY OPTIONEE
(OR ANY OTHER PERSON OR PERSONS EXERCISING THE OPTION) FOR THE REQUISITE PERIOD
NECESSARY TO AVOID A CHARGE TO THE COMPANY’S EARNINGS FOR FINANCIAL REPORTING
PURPOSES AND VALUED AT FAIR MARKET VALUE ON THE EXERCISE DATE; OR

 

(D)                               THROUGH A SPECIAL SALE AND REMITTANCE
PROCEDURE PURSUANT TO WHICH OPTIONEE (OR ANY OTHER PERSON OR PERSONS EXERCISING
THE OPTION) SHALL CONCURRENTLY PROVIDE IRREVOCABLE WRITTEN INSTRUCTIONS (A) TO A
COMPANY-DESIGNATED BROKERAGE FIRM TO EFFECT THE IMMEDIATE SALE OF THE PURCHASED
SHARES AND REMIT TO THE COMPANY, OUT OF THE SALE PROCEEDS AVAILABLE ON THE
SETTLEMENT DATE, SUFFICIENT FUNDS TO COVER THE AGGREGATE EXERCISE PRICE PAYABLE
FOR THE PURCHASED SHARES PLUS ALL APPLICABLE FEDERAL, STATE AND LOCAL INCOME AND
EMPLOYMENT TAXES REQUIRED TO BE WITHHELD BY THE COMPANY BY REASON OF SUCH
EXERCISE AND (B) TO THE COMPANY TO DELIVER THE CERTIFICATES FOR THE PURCHASED
SHARES DIRECTLY TO SUCH BROKERAGE FIRM IN ORDER TO COMPLETE THE SALE.

 

                                                Except to the extent the sale
and remittance procedure is utilized in connection with the option exercise,
payment of the Exercise Price must accompany the notice delivered to the Company
in connection with the option exercise.

 

(II)                                  FURNISH TO THE COMPANY APPROPRIATE
DOCUMENTATION THAT THE PERSON OR PERSONS EXERCISING THE OPTION (IF OTHER THAN
OPTIONEE) HAVE THE RIGHT TO EXERCISE THIS OPTION.

 

(III)                               EXECUTE AND DELIVER TO THE COMPANY SUCH
WRITTEN REPRESENTATIONS AS MAY BE REQUESTED BY THE COMPANY IN ORDER FOR IT TO
COMPLY WITH THE APPLICABLE REQUIREMENTS OF U.S. FEDERAL AND STATE SECURITIES
LAWS.

 

(IV)                              MAKE APPROPRIATE ARRANGEMENTS WITH THE COMPANY
(OR PARENT OR SUBSIDIARY EMPLOYING OR RETAINING OPTIONEE) FOR THE SATISFACTION
OF ALL APPLICABLE FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT TAX WITHHOLDING
REQUIREMENTS APPLICABLE TO THE OPTION EXERCISE.


 

5

--------------------------------------------------------------------------------



 


(B)                                 AS SOON AS PRACTICAL AFTER THE EXERCISE
DATE, THE COMPANY SHALL ISSUE TO OR ON BEHALF OF OPTIONEE (OR ANY OTHER PERSON
OR PERSONS EXERCISING THIS OPTION) A CERTIFICATE FOR THE PURCHASED OPTION
SHARES, WITH THE APPROPRIATE LEGENDS (IF ANY) AFFIXED THERETO.


 


(C)                                  IN NO EVENT MAY THIS OPTION BE EXERCISED
FOR ANY FRACTIONAL SHARES.


 

10.                                 Compliance with Laws and Regulations.

 


(A)                                  THE EXERCISE OF THIS OPTION AND THE
ISSUANCE OF THE OPTION SHARES UPON SUCH EXERCISE SHALL BE SUBJECT TO COMPLIANCE
BY THE COMPANY AND OPTIONEE WITH ALL APPLICABLE REQUIREMENTS OF LAW RELATING
THERETO AND WITH ALL APPLICABLE REGULATIONS OF ANY STOCK EXCHANGE (OR THE NASDAQ
GLOBAL SELECT MARKET, IF APPLICABLE) ON WHICH THE COMMON STOCK MAY BE LISTED FOR
TRADING AT THE TIME OF SUCH EXERCISE AND ISSUANCE.


 


(B)                                 THE INABILITY OF THE COMPANY TO OBTAIN
APPROVAL FROM ANY REGULATORY BODY HAVING AUTHORITY DEEMED BY THE COMPANY TO BE
NECESSARY TO THE LAWFUL ISSUANCE AND SALE OF ANY COMMON STOCK PURSUANT TO THIS
OPTION SHALL RELIEVE THE COMPANY OF ANY LIABILITY WITH RESPECT TO THE
NON-ISSUANCE OR SALE OF THE COMMON STOCK AS TO WHICH SUCH APPROVAL SHALL NOT
HAVE BEEN OBTAINED.  THE COMPANY, HOWEVER, SHALL USE ITS BEST EFFORTS TO OBTAIN
ALL SUCH APPROVALS.


 

11.                                 Successors and Assigns.   Except to the
extent otherwise provided in Paragraphs 3 and 6, the provisions of this
Agreement shall inure to the benefit of, and be binding upon, the Company and
its successors and assigns and Optionee, Optionee’s assigns and the legal
representatives, heirs and legatees of Optionee’s estate.

 

12.                                 Notices.  Any notice required to be given or
delivered to the Company under the terms of this Agreement shall be in writing
and addressed to the Company at its principal corporate offices.  Any notice
required to be given or delivered to Optionee shall be in writing and addressed
to Optionee at the address indicated below Optionee’s signature line.  All
notices shall be deemed effective (i) upon personal delivery, (ii) five business
days after being sent by registered or certified mail, return receipt requested,
postage prepaid or (iii) two business days after being sent via reputable
international overnight courier.

 

13.                                 Financing.  The Board may, in its absolute
discretion and without any obligation to do so, permit Optionee to pay the
Exercise Price for the purchased Option Shares by delivering a full-recourse,
interest-bearing promissory note secured by those Option Shares.  The payment
schedule in effect for any such promissory note shall be established by the
Board in its sole discretion.

 

14.                                 Non-Statutory Option.  Optionee acknowledges
that this option is not intended to satisfy the requirements of Section 422 of
the U.S. Internal Revenue Code of 1986, as amended.

 

6

--------------------------------------------------------------------------------


 

15.                                 Governing Law.  The interpretation,
performance and enforcement of this Agreement shall be governed by the laws of
the State of Delaware without resort to that State’s conflict-of-laws rules.

 

7

--------------------------------------------------------------------------------


 

                                                IN WITNESS WHEREOF, the parties
hereto have caused this option to be executed as of the date set forth in the
preamble.

 

 

 

CTC MEDIA, INC.

 

 

 

 

 

By:

/s/ Alexander Rodnyansky

 

 

     Alexander Rodnyansky

 

 

     President and CEO

 

 

 

 

 

Optionee:

 

 

 

 

 

/s/ Boris Podolsky

 

Boris Podolsky

 

8

--------------------------------------------------------------------------------


 

APPENDIX

 

                                                The following definitions shall
be in effect under the Agreement:

 

A.                                   Agreement shall mean this Stock Option
Agreement.

 

B.                                     Board shall mean the Company’s Board of
Directors.

 

C.                                     Change in Control shall mean any party
either alone or with its affiliates (as such term is defined in the 1934 Act)
achieving control of a majority of the voting power of the Company’s then
outstanding capital stock through direct and/or indirect beneficial ownership.

 

D.                                    Common Stock shall mean the Company’s
common stock.

 

E.                                      Corporate Transaction shall mean either
of the following shareholder-approved transactions to which the Company is a
party:

 

(i)                         a merger or consolidation in which securities
possessing more than fifty percent (50%) of the total combined voting power of
the Company’s outstanding securities are transferred to a person or persons
different from the persons holding those securities immediately prior to such
transaction, or

 

(ii)                      the sale, transfer or other disposition of all or
substantially all of the Company’s assets in complete liquidation or dissolution
of the Company.

 

F.                                      Company shall mean CTC Media, Inc., a
Delaware corporation.

 

G.                                     Disability shall have the meaning
assigned to such term in Optionee’s employment agreement with the Company, as
such agreement is amended from time to time.

 

H.                                    Employee shall mean an individual who is
in the employ of the Company (or any Parent or Subsidiary), subject to the
control and direction of the employer entity as to both the work to be performed
and the manner and method of performance.

 

I.                                         Exercise Date shall mean the date on
which the option shall have been exercised in accordance with Paragraph 9 of the
Agreement.

 

J.                                        Exercise Price shall mean the closing
sales price per share of the Common Stock for the Grant Date as reported on the
Nasdaq Global Select Market, or $26.81 per share.

 

K.                                    Expiration Date shall mean December 10,
2017.

 

L.                                      Fair Market Value per share of Common
Stock on any relevant date shall be determined in accordance with the following
provisions:

 

(i)                         If the Common Stock is at the time traded on the
Nasdaq Global Select Market, then the Fair Market Value shall be the closing
selling price per share of Common Stock on the date in question, as the price is
reported by the National

 

--------------------------------------------------------------------------------


 

Association of Securities Dealers on the Nasdaq Global Select Market or any
successor system.  If there is no closing selling price for the Common Stock on
the date in question, then the Fair Market Value shall be the closing selling
price on the last preceding date for which such quotation exists.

 

(ii)                      If the Common Stock is at the time listed on any Stock
Exchange, then the Fair Market Value shall be the closing selling price per
share of Common Stock on the date in question on the Stock Exchange determined
by the Board to be the primary market for the Common Stock, as such price is
officially quoted in the composite tape of transactions on such exchange.  If
there is no closing selling price for the Common Stock on the date in question,
then the Fair Market Value shall be the closing selling price on the last
preceding date for which such quotation exists.

 

(iii)                   If the Common Stock is at the time neither listed on any
Stock Exchange nor traded on the Nasdaq Global Select Market, then the Fair
Market Value shall be determined by the Board after taking into account such
factors as the Board shall deem appropriate.

 

M.                                 Grant Date shall mean December 10, 2007.

 

N.                                    1934 Act shall mean the U.S. Securities
Exchange Act of 1934, as amended.

 

O.                                    Option Shares shall mean the number of
shares of Common Stock subject to the option.

 

P.                                      Optionee shall mean Boris Podolsky.

 

Q.                                    Parent shall mean any corporation (other
than the Company) in an unbroken chain of corporations ending with the Company,
provided each corporation in the unbroken chain (other than the Company) owns,
at the time of the determination, stock possessing fifty percent (50%) or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.

 

R.                                     Service shall mean the Optionee’s
performance of services for the Company (or any Parent or Subsidiary) in the
capacity of an Employee, a non-employee member of the board of directors or an
independent consultant.

 

S.                                      Stock Exchange shall mean any market of
the Nasdaq, the American Stock Exchange, the New York Stock Exchange or the
London Stock Exchange.

 

T.                                     Subsidiary shall mean any corporation
(other than the Company) in an unbroken chain of corporations beginning with the
Company, provided each corporation (other than the last corporation) in the
unbroken chain owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.

 

--------------------------------------------------------------------------------
